Marshall, J.
The sole question presented is whether the* trial court erred in refusing to set aside the verdict of the jury as not warranted by the evidence. The rule that the determination of the trial court on such a question cannot be disturbed on appeal, if there is any credible evidence, to support the finding of the jury, is too familiar to justify a discussion of it at this time. Testing the verdict by the. record; in the light of such rule, we are unable to discover any warrant for a reversal of the judgment.
By the Court.— The judgment of the circuit court is affirmed.